Citation Nr: 0705117	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to September 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 decision by the RO in Boston, 
Massachusetts that denied entitlement to service connection 
for degenerative joint disease of the left and right knees.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2004, the veteran filed a claim for Supplemental 
Social Security Income.  In a September 2005 decision, the 
Social Security Administration awarded the veteran disability 
benefits.  While the decision awarding Social Security 
benefits is in the claims file, the supporting medical 
records pertinent to the veteran's claim have not yet been 
obtained. 

VA has a duty to acquire copies of both the Social Security 
Administration decision and the supporting medical records 
pertinent to such a claim.  Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of all medical records 
relied upon in the September 2005, Social 
Security Administration decision.

2.  After the development requested above 
has been completed to the extent 
possible, re-adjudicate the claim.  If 
the benefits sought on appeal remain 
denied issue a supplemental statement of 
the case.

The case should then be returned to the 
Board, if in order.  The veteran need 
take no action until otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

